DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 06/18/2022 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the drawings has/have overcome the rejection(s).   
With respect to the claim rejection(s) under 35 U.S.C. § 112(a) and 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, examiner’s amendments to the claim(s) presented below in this Office action has/have overcome the claim rejection(s).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Franco A. Serafini on 08/11/2022.
The application has been amended as follows: 
In the Claims:
(Currently Amended) A method of reducing draw resonance of a melt of a plastic material, leaving an extrusion group of a plant for production of a plastic film, comprising:
regulating a temperature of the melt, after extruding the melt and before clamping by a thermoforming, calibration and cooling group of the plant, by causing passage of the melt over a thermostatically-controlled cylinder, the thermostatically-controlled cylinder having an embracement angle of the melt thereon that is adjustable based on one or more of:
process rate, the process rate comprising a linear movement speed of the plastic film, or  temperature of the melt measured in proximity of or in correspondence with a clamping area of the melt; and
a step of regulating a temperature of the thermostatically-controlled cylinder using a heat-transfer fluid in gaseous state that flows from one or both bases of the thermostatically-controlled cylinder and exits from holes provided on at least part of a mantle of the thermostatically-controlled cylinder, 
wherein regulating the temperature of the thermostatically-controlled cylinder comprises adjusting a temperature of the thermostatically-controlled cylinder between 10 and 200 °C and a flow rate of the heat-transfer fluid.
	2-3. (Cancelled)
Reasons for Allowance

Claims 1 and 4-6 are allowed. 
The following is an examiner’s statement of reasons for allowance:
A primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to a method for reducing draw resonance of a melt leaving an extrusion group as instantly claimed is that the prior art of record, alone or in combination, fails to teach or suggest ‘causing passage of the melt over a thermostatically-controlled cylinder, the thermostatically-controlled cylinder having an embracement angle of the melt thereon that is adjustable based on one or more of:
process rate, the process rate comprising a linear movement speed of the plastic film, or  temperature of the melt measured in proximity of or in correspondence with a clamping area of the melt; and
a step of regulating a temperature of the thermostatically-controlled cylinder using a heat-transfer fluid in gaseous state that flows from one or both bases of the thermostatically-controlled cylinder and exits from holes provided on at least part of a mantle of the thermostatically-controlled cylinder, 
wherein regulating the temperature of the thermostatically-controlled cylinder comprises adjusting a temperature of the thermostatically-controlled cylinder between 10 and 200 °C and a flow rate of the heat-transfer fluid’ as instantly claimed. Thus, claims 1 and 4-6 are deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743